DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6, 10-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,445,893(“Bodicky”) in view of U.S. Publication No. 2005/0256458 (“Howard”).
	Regarding Claim 2, Bodicky discloses a method of using an intravenous cannula device (Fig. 1), the method comprising:
	Inserting a flexible catheter (20 – see Col. 2, Ln. 42-43) of an intravenous cannula device through a skin penetration point (see Background; see also Col. 4, Ln. 67 – Col. 5, Ln. 5 – i.e. the specific claim limitation is directed toward a traditional venipuncture procedure) while the intravenous cannula device is removably coupled to an inserter tool (14);
	Removing (see Background – see also Col. 4, Ln, 67 – Col. 5, Ln. 24) the inserter tool from the intravenous cannula device such that a needle portion (56, 74) of the inserter tool is slidably withdrawn from a lumen of the flexible catheter while a distal opening of the flexible catheter remains in the targeted vessel;
	Engaging an external fluid line (not shown – see Col. 2, Ln. 55-60) to a proximal connector hub (18, 22, 24) of the intravenous cannula device to provide fluid communication with the targeted vessel while the flexible catheter remains in the targeted vessel and infusing a fluid from the proximal connector hub through the lumen of the flexible catheter and into the targeted vessel.
	Bodicky discloses the invention substantially as claimed except that the cannula/catheter includes a “tissue anchor device” which remains external to a targeted vessel and under a skin layer to anchor the device after insertion – rather Bodicky only describes “wings” (40, 42) which are retained exterior to the skin.
	However, Howard discloses a related intravenous catheter device (see e.g. 100, Par. 3). Howard discloses that prior art anchoring means, such as wings (Par. 7) may not sufficiently secure a catheter in place or can cause skin ulcers, necrosis or the like. Instead of wings Howard suggests using a tissue anchor device (115) provided on the intravenous cannula device catheter such that the tissue anchor device remains external to a targeted vessel and under a skin layer after insertion of the catheter (see generally Fig. 1; Abstract; Par. 13, 29, 31) to prevent dislodgement of the catheter, wherein the tissue anchor device can be positioned at a variety of locations including on an outer wall of the cannula/catheter portion (120 – see e.g. Fig. 2A, 2B) or upon the hub (145 – see Fig. 1), wherein when the anchor is provided on the cannula/catheter outer wall (see Fig. 2A) it presents at a location between the distal tip of the cannula/catheter and the proximal connector hub (see Fig. 2A). Howard fails to explicitly disclose that the anchors (as illustrated in Fig. 2A and 2B) are necessarily closer to the proximal connector hub than they are to the distal tip of the flexible catheter. However, as noted above, Howard does disclose that the location of these anchors can be varied (see Fig. 2A and 1) including locations on the cannula/catheter (see Fig. 2A) as well as on the proximal connector hub (110) itself (see Par. 12, 35, 36). As such, Examiner submits, within the context of the disclosure of Howard, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to locate the anchors (115) on the cannula/catheter (120) but at a location closer to the proximal hub (110) than to the distal tip of the cannula/catheter, whereby such a rearrangement of parts is within the purview of the disclosure of Howard (Par. 36), whereby rearrangement of the working parts of the invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Specifically, to the extent that Howard discloses that anchors can be provided on the tubular catheter/cannula extension (120 – Fig. 2A) or the hub itself (110) there is a clear concept to be carried forward that the position of the anchors can be provided on the catheter/cannula tubing (120) at a variety of locations including immediately adjacent to the hub portion (see generally Fig. 2B) such that the anchors are unquestionably closer to the hub portion than they are to the remote, distal end of the catheter tube. It has been held that carrying forward of an original patented conception involving only a change of form, proportion, or degree is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929), 36 F.2d 436,438 (CCPA 1929).
	As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to include a tissue anchor device to the proximal section of the catheter tube of Bodicky such that the anchor is nearer to the proximal connector hub than it is to the distal tip of the catheter, in view of Howard, in order to provide an alternative means to securing the catheter in place of the wing structure, whereby Howard suggests that such an anchoring means can better secure the catheter than wings without the risk of skin ulcers or necrosis (Howard, Par. 7).
	Regarding Claim 3, Bodicky, as modified in view of Howard above, presents the tissue anchor device to include at least one surface to engage tissue in the subcutaneous region proximate to the skin penetration point (see Fig. 1, Howard – Par. 36). Examiner again notes that Howard contemplates varying the location of the anchors along the device therefore being anchored in different, obvious locations of the skin/tissue (see Par. 36) and therefore also obviating the “subcutaneous region” near the skin penetration.
	Regarding Claim 4, Bodicky, as modified by Howard, discloses the invention substantially as claimed except for explicitly and unambiguously reciting that the anchors are formed “as a unitary structure with the outer wall of the flexible catheter”. Examiner first suggests the breadth of unitary is sufficient so as to encompass articles formed separately and united by such means as fastening and welding, so as to constructively form an article that functions as a unit, see In re Hotte, 177 USPQ 326, 328 (CCPA 1973). Furthermore, to the extent that “unitary” may imply a single piece construction, it has been held that forming a structure integrally via single, piece construction is an obvious design choice and requires only ordinary skill and knowledge in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
	Regarding Claim 5, as modified, Bodicky provides the tissue anchor device remains under a skin layer (see Howard) after removing the inserted tool from the intravenous cannula, and the flexible catheter remains in the targeted vessel to provide fluid communication with the targeted vessel (see Bodicky, Background – see also Col. 4, Ln, 67 – Col. 5, Ln. 24).
	Regarding Claim 6, Bodicky, as modified by Howard, discloses the tissue anchor device extends radially outward of a cylindrical wall of the flexible catheter (see Fig. 2B – Howard).
	Regarding Claim 10, Bodicky, as modified by Howard, discloses the tissue anchor device comprises one or more pairs of recessed tabs (115, which recess within slots 116) integrally formed as a unitary structure with the outer wall of the flexible catheter (see above, e.g. Clm. 4), wherein each respective recessed tab includes a corresponding cavity (116) to receive the recessed tab during insertion through the skin penetration point.
	Regarding Claim 11, Bodicky discloses engaging the external fluid line to the proximal connector hub comprises threadably engaging the external fluid line to the proximal connector hub (see RE: “luer lock ears 22 and 24” which recognizes a threading engagement consistent with the luer lock standard of connection).
	Regarding Claim 12, Bodicky, as modified by Howard, discloses applying a withdrawal force to the proximal connector hub of the intravenous cannula device so as to withdrawal the tissue anchor device through the skin penetration point (see Howard, Abstract).
	Regarding Claim 13, Bodicky appears to illustrate that an axial length of the flexible catheter is greater than an axial length of the proximal connector hub (see Fig. 2). To the extent that the figures of Bodicky may not necessarily be presumed to be to scale, Examiner notes that mere changes in size and proportion which carry forward only the base principle of an invention are obvious design choices, see In re Williams, 36 F.2d 436, 438 (CCPA 1929), 36 F.2d 436,438 (CCPA 1929), In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), whereby various modifications to the length of the catheter and hub of the invention of modified Bodicky present mere obvious design choices altering the size of the catheter device particular pursuant to sizing it appropriately for any particular patient and vascular access location as is known in the art.
	Regarding Claim 14, Bodicky, as modified by Howard, discloses inserting a flexible catheter and a tissue anchor device of an intravenous cannula device comprises positioning the tissue anchor device in a subcutaneous region (see Background – i.e. a routine and customary venipuncture procedure).
Regarding Claim 15, Bodicky discloses a method of using an intravenous cannula device (Fig. 1), the method comprising:
	Inserting a flexible catheter (20 – see Col. 2, Ln. 42-43) of an intravenous cannula device through a skin penetration point (see Background; see also Col. 4, Ln. 67 – Col. 5, Ln. 5 – i.e. the specific claim limitation is directed toward a traditional venipuncture procedure) while the intravenous cannula device is removably coupled to an inserter tool (14);
	Removing (see Background – see also Col. 4, Ln, 67 – Col. 5, Ln. 24) the inserter tool from the intravenous cannula device such that a needle portion (56, 74) of the inserter tool is slidably withdrawn from a lumen of the flexible catheter while a distal opening of the flexible catheter remains in the targeted vessel;
	Engaging an external fluid line (not shown – see Col. 2, Ln. 55-60) to a proximal connector hub (18, 22, 24) of the intravenous cannula device to provide fluid communication with the targeted vessel while the flexible catheter remains in the targeted vessel and infusing a fluid from the proximal connector hub through the lumen of the flexible catheter and into the targeted vessel.
	Bodicky discloses the invention substantially as claimed except that the cannula/catheter includes a “tissue anchor device” which remains external to a targeted vessel and under a skin layer to anchor the device after insertion – rather Bodicky only describes “wings” (40, 42) which are retained exterior to the skin.
	However, Howard discloses a related intravenous catheter device (see e.g. 100, Par. 3). Howard discloses that prior art anchoring means, such as wings (Par. 7) may not sufficiently secure a catheter in place or can cause skin ulcers, necrosis or the like. Instead of wings Howard suggests using a tissue anchor device (115) provided on the intravenous cannula device catheter such that the tissue anchor device remains external to a targeted vessel and under a skin layer after insertion of the catheter (see generally Fig. 1; Abstract; Par. 13, 29, 31) to prevent dislodgement of the catheter, wherein the tissue anchor device can be positioned at a variety of locations including on an outer wall of the cannula/catheter portion (120 – see e.g. Fig. 2A, 2B) or upon the hub (145 – see Fig. 1), wherein when the anchor is provided on the cannula/catheter outer wall (see Fig. 2A) it presents at a location between the distal tip of the cannula/catheter and the proximal connector hub (see Fig. 2A). Howard fails to explicitly disclose that the anchors (as illustrated in Fig. 2A and 2B) are necessarily closer to the proximal connector hub than they are to the distal tip of the flexible catheter. However, as noted above, Howard does disclose that the location of these anchors can be varied (see Fig. 2A and 1) including locations on the cannula/catheter (see Fig. 2A) as well as on the proximal connector hub (110) itself (see Par. 12, 35, 36). As such, Examiner submits, within the context of the disclosure of Howard, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to locate the anchors (115) on the cannula/catheter (120) but at a location closer to the proximal hub (110) than to the distal tip of the cannula/catheter, whereby such a rearrangement of parts is within the purview of the disclosure of Howard (Par. 36), whereby rearrangement of the working parts of the invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Specifically, to the extent that Howard discloses that anchors can be provided on the tubular catheter/cannula extension (120 – Fig. 2A) or the hub itself (110) there is a clear concept to be carried forward that the position of the anchors can be provided on the catheter/cannula tubing (120) at a variety of locations including immediately adjacent to the hub portion (see generally Fig. 2B) such that the anchors are unquestionably closer to the hub portion than they are to the remote, distal end of the catheter tube. It has been held that carrying forward of an original patented conception involving only a change of form, proportion, or degree is not such an invention as will sustain a patent, see In re Williams, 36 F.2d 436, 438 (CCPA 1929), 36 F.2d 436,438 (CCPA 1929).
	As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to include a tissue anchor device to the proximal section of the catheter tube of Bodicky such that the anchor is nearer to the proximal connector hub than it is to the distal tip of the catheter, in view of Howard, in order to provide an alternative means to securing the catheter in place of the wing structure, whereby Howard suggests that such an anchoring means can better secure the catheter than wings without the risk of skin ulcers or necrosis (Howard, Par. 7).
Bodicky, as modified by Howard, discloses the invention substantially as claimed except for explicitly and unambiguously reciting that the anchors are formed “as a unitary structure with the outer wall of the flexible catheter”. Examiner first suggests the breadth of unitary is sufficient so as to encompass articles formed separately and united by such means as fastening and welding, so as to constructively form an article that functions as a unit, see In re Hotte, 177 USPQ 326, 328 (CCPA 1973). Furthermore, to the extent that “unitary” may imply a single piece construction, it has been held that forming a structure integrally via single, piece construction is an obvious design choice and requires only ordinary skill and knowledge in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Regarding Claim 16, Bodicky, as modified in view of Howard above, presents the tissue anchor device to include at least one surface to engage tissue in the subcutaneous region proximate to the skin penetration point (see Fig. 1, Howard – Par. 36). Examiner again notes that Howard contemplates varying the location of the anchors along the device therefore being anchored in different, obvious locations of the skin/tissue (see Par. 36) and therefore also obviating the “subcutaneous region” near the skin penetration.
	Regarding Claim 17, as modified, Bodicky provides the tissue anchor device remains under a skin layer (see Howard) after removing the inserted tool from the intravenous cannula, and the flexible catheter remains in the targeted vessel to provide fluid communication with the targeted vessel (see Bodicky, Background – see also Col. 4, Ln, 67 – Col. 5, Ln. 24).
	Regarding Claim 18, Bodicky, as modified by Howard, discloses the tissue anchor device extends radially outward of a cylindrical wall of the flexible catheter (see Fig. 2B – Howard).
	Regarding Claim 19, Bodicky discloses engaging the external fluid line to the proximal connector hub comprises threadably engaging the external fluid line to the proximal connector hub (see RE: “luer lock ears 22 and 24” which recognizes a threading engagement consistent with the luer lock standard of connection).
	Regarding Claim 20, Bodicky, as modified by Howard, discloses applying a withdrawal force to the proximal connector hub of the intravenous cannula device so as to withdrawal the tissue anchor device through the skin penetration point (see Howard, Abstract).
	Regarding Claim 21, Bodicky, as modified by Howard, discloses inserting a flexible catheter and a tissue anchor device of an intravenous cannula device comprises positioning the tissue anchor device in a subcutaneous region (see Background – i.e. a routine and customary venipuncture procedure).

Claim(s) 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,445,893(“Bodicky”) in view of U.S. Publication No. 2005/0256458 (“Howard”) as applied above, and further in view of U.S. Publication No. 2011/0112508 (“Panzirer”)
	Regarding Claim 7, Bodicky, as modified by Howard, discloses the invention substantially as claimed except the tissue anchor device comprises one or more flexible circumferential rings integrally formed as a unitary structure with the outer wall of the flexible catheter. Rather, Howard (see Fig. 1) illustrates rearward facing barbs/spurs. However, Panzirer discloses a related catheter (100, 400) likewise provided with tissue anchoring means (114, 414) wherein such means can comprise rearward facing barbs (414; see Fig. 7) or a plurality of circumferential rings (114) integrally formed as a unitary structure with the outer walls of the catheter device (see Fig. 6). To the extent that the prior art demonstrates the two shapes to be equivalent, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to further modify the modified invention of Bodicky to utilize circumferential rings in place of the barbs, as disclosed by Howard, whereby it has been held that mere changes in shape where each shape is known in the prior art to be equivalent to one another is an obvious design choice via mere substitution of equivalent shapes to obtain only a predictable and expected outcome.
	Regarding Claim 8, Bodicky, as modified by both Howard and Panzirer, suggests removing the flexible catheter and a tissue anchor device of an intravenous cannula device through the skin penetration point (see Abstract, Howard; Par. 69, Panzirer).

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,445,893(“Bodicky”) in view of U.S. Publication No. 2005/0256458 (“Howard”) and U.S. Publication No. 2011/0112508 (“Panzirer”) as applied above, and further in view of U.S. Patent No. 5,391,159 (“Hirsch”)
Regarding Claim 9, Bodicky, as modified, discloses the invention substantially as claimed except that the flexible ring-type anchoring means is explicitly configured to prolapse and extend toward a distal end of the flexible catheter during removal through the skin penetration point. However, Hirsch discloses a catheter (20) having a retaining ring/bolster (23) to secure the catheter within tissue, wherein Hirsch discloses the facilitate removal of the ring during catheter withdrawal the rings should be sufficiently flexible so as to prolapse and extend toward a distal end of the catheter during removal through the skin penetration point (see Fig. 15-18). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the rings of modified Bodicky to be sufficiently flexible as to prolapse during withdrawal, as disclosed by Hirsch, in order to permit removal upon the application of a sufficient force via a known and predictable deformation of the rings to minimize the tissue damage which might present from static, immovable rings.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/14/2022